JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                   NO. 01-13-00931-CR

                           MELISSA DROMGOOLE, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

Appeal from County Criminal Court at Law No. 1 of Harris County. (Tr. Ct. No. No. No.
                                     1840727).

       This Court today considered a motion for rehearing filed by appellant, Melissa
Dromgoole. We order that the motion be denied, that this Court’s former judgment of
June 4, 2015, be vacated, set aside, and annulled, and that this Court’s opinion of June
4, 2015, be withdrawn.

       This case is an appeal from the final judgment signed by the trial court on October
11, 2013. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was error in the portion of the trial court’s
judgment finding that the State’s enhancement paragraph was “n/a.” Accordingly, the
Court modifies the trial court’s judgment, finding that the State’s enhancement paragraph
was true.
      The Court further holds that there was no reversible error in the remaining
portions of the trial court’s judgment. Therefore, the Court affirms the trial court’s
judgment as herein modified.

             The Court orders that this decision be certified below for observance.

Judgment rendered July 23, 2015.

Panel consists of Justices Jennings, Higley, and Huddle. Opinion delivered by Justice
Higley.